Citation Nr: 1816887	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer and/or diabetes mellitus.

4.  Entitlement to service connection for a bladder disability, to include as secondary to prostate cancer and/or diabetes mellitus.

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to prostate cancer and/or diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy, to include as secondary to prostate cancer and/or diabetes mellitus.



ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from June 1965 to June 1985.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2015, the Veteran withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  In an unappealed 2009 rating decision, the RO denied service connection for prostate cancer.

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer. 

3.  In an unappealed 2009 rating decision, the RO denied service connection for diabetes.

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes. 

5.  The earliest post-service clinical evidence of prostate cancer, diabetes, erectile dysfunction, a bladder disability, an acquired psychiatric disability, and/or peripheral neuropathy is not for more than a decade after separation from service.

6.  The most probative evidence is against a finding that the Veteran was exposed to an herbicide agent.

7.  The most probative evidence is against a finding that the Veteran has prostate cancer, diabetes, erectile dysfunction, a bladder disability, an acquired psychiatric disability, and/or peripheral neuropathy causally related to, or aggravated by, active service, to include exposure to an herbicide agent or ionizing radiation, or casually related to, or aggravated by, a service-connected disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the last final denial on the issue of service connection for prostate cancer is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103 (2017). 

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.311 (2017). 

3.  Evidence received since the last final denial on the issue of service connection for diabetes is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.

4.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.309. 

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2017).

6.  The criteria for service connection for a bladder disability have not been met.  38 U.S.C.A. § 1110, 113; 38 C.F.R. §§ 3.303, 3.304, 3.309. 

7.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310.

8.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

New and Material Evidence (NME)

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014). 

Secondary Service Connection 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

In addition, if a Veteran served on one of the specific air bases noted below as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. See VA's Adjudication Procedure Manual, M21-1, Part IV, subpart ii, Chapter 1, section H, topic 5. This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  The designated Thailand bases are the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id. 

Effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era. 

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.

For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code (AFSC) indicating duties as a flight, ground maintenance, or medical crew member of such aircraft. 38 C.F.R. § 3.307 (a)(6)(v).

A review of the Federal Register reveals that some C-123s were used to actually spray herbicide in Vietnam. 80 Fed. Reg. 35,246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307 (a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era.  

The affected reserve units and dates of service for affected crew members were assigned to Pittsburgh International Airport, Pennsylvania (1972-1982), Westover Air Force Base and Hanscom Field Air Force Base, Massachusetts (1972-1982), and Lockbourne/Rickenbacker Air Force Base, Ohio (1969-1986).  The affected active duty units and dates of service for affected crew members were as follows: Hurlburt Auxiliary field, Eglin Air Force Base, Florida (1970-1973), Langley Air Force Base, Virginia (1962-1963, 1970-1973), Luke Air Force Base, Arizona (1970-1973), Tainan Air Field, Taiwan (1969-1970), Howard Air Force Base, Panama (1970-1973), Osan Air Base, South Korea (1970-1973), and Clark Air Force Base, Philippines (1969-1970).  

VA has published a list of specialty codes for military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  Those codes are for enlisted personnel are as flight engineer/aircraft loadmaster (1130-1149) , aircrew life support specialist (1220-1229), and aircraft maintenance specialist/flight technicians (4314-4359). See  http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf. 

Thus, to warrant presumptive exposure based on contact with a C-123, a veteran must have had duties at one of the above listed places but also have had a duty which entailed that he or she regularly and repeatedly operated, maintained or served onboard C-123 aircraft.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. §3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Board summarizes the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims and why service connection is denied.

NME - Prostate cancer
NME - Diabetes mellitus

In an unappealed April 2009 rating decision, the RO denied service connection for prostate cancer and diabetes mellitus because the service treatment records (STRs) were negative for complaints of, treatment for, or diagnosis of, either disability, there was no evidence that diabetes mellitus had manifested to a compensable degree within one year of discharge from service, and because the evidence did not reflect that the Veteran had service in Vietnam to warrant presumptive exposure to an herbicide agent.  At the time the Veteran contended service for approximately one month in Vietnam in 1969.

Evidence added to the record since the last final denial includes the Veteran's assertions of temporary duty in Vietnam, service near the perimeter of a base in Thailand, and service working on C-123 aircraft.  In addition, articles on contaminated water in Thailand and life in Thailand for some service-members have been added to the record.  

Given the low threshold in low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence, specifically the Veteran's assertions as to exposure working on aircraft, and exposure working on a perimeter in Thailand, has been received. 

Newly Reopened Claims - Prostate cancer and Diabetes mellitus

Having reopened the Veteran's claims, the Board finds that it may adjudicate them on a de novo basis; the Veteran will not be prejudiced by the Board's action because the RO considered the claims on a de novo basis. 

The Veteran has alleged exposure to an herbicide agent through a variety of means.  He has alleged exposure from allegedly being in Vietnam, Thailand, and the United States.  The Board has considered all of his contentions, but finds, as detailed below, that the presumption of exposure is not warranted and that there is not competent credible evidence of any such exposure. 

In his August 2008 application for compensation, the Veteran stated that he was in Vietnam in August 1969.  In February 2012, the Veteran stated "I was not in RVN but I was based in Thailand"  (see VA Form 21-4138).  Subsequently when his claim was readjudicted and denied in September 2013 because he did not have service in Vietnam or a recognized area/duty in Thailand, he stated "with regards to service in Vietnam I did reenlist in Vietnam at Da Nang AB." (see February 2014 VA Form 21-4138).  In December 2016, he stated that he was temporarily attached to the Air Force 56th Mission Combat Support Group for a week in June 1969 in Vietnam.  In support of his claim he submitted a copy of his enlistment contract.  

The Board finds that the most probative evidence is against a finding that the Veteran had service in Vietnam.  The Veteran's military personnel records are negative for service in Vietnam.  Moreover, the contract he submitted clearly shows that he enlisted on August 15, 1969 (not June) and the only unit listed for the Veteran is the 56th Field Maintenance Squadron from which he was discharged on August 14, 1969.  The Board acknowledges that the confirmation of the enlistment was by an officer with the 56th Combat Support Group; however, there is no indication on the record that this unit was not in Thailand.  In addition, the Veteran's service personnel records which list the Veteran's assignments also reflect that he was discharged on August 14, 1969 and reenlisted on August 15, 1969.  Both his discharge and his reenlistment units were noted to be in Thailand.  The military records contain no evidence that the Veteran was in Vietnam for reenlistment and the Board finds that there is not competent credible evidence to support the Veteran's assertion as to being in Vietnam.  The Board finds that the military records contemporaneous to service are more probative than statements made decades later.

The record also contains a January 2009 VA formal finding that there is no evidence to support the Veteran's service in Vietnam. 

The Board will next address the Veteran's contention that he was exposed to an herbicide agent in Thailand.  The claims file includes a June 2013 VA formal finding on the unavailability to verify exposure to Agent Orange; nonetheless, the Board has considered the Veteran's contentions.  A VA mental health clinical record reflects that the Veteran reported that he was served at "a secret base near Laos" and that he fought against VA for three years to be recognized as having had Agent Orange exposure because there were no records of his service at the secret base.  The record also reflects that he reported that he was in Takhli, Thailand in 1963; however, the Veteran was not in active service and/or in Thailand in 1963 according to his military personnel records, and there are no military records which support that he was in Laos. (See October 2011 VA mental health outpatient note.) The Board finds that the military personnel records are more credible than the post-service mental health clinical records which note self-reported history of assignments and differ from the Veteran's contentions when filing his claims. 

The Veteran asserted that while in Thailand, he worked on the flight line, on or near the perimeter, and was exposed to herbicide which he saw being sprayed, that his clothes were washed in the Mekong River "which was totally saturated with Agent Orange from U.S. Aircraft", that the entire base was sprayed with Mosquito repellent which contained dioxin, that the base is a "brown river Navy base", and that when he wanted to go into town, he had to wait outside the base gate for a bus or taxi and was therefore, "right in the middle" of a sprayed area.  He has also asserted that he was assigned to U.S. Special Operations wing as a parachute rigger and was with the 56th Field Maintenance repairing "safety" on the planes such as cargo nets (see March 2014 VA Form 21-4138).  He contends that he could smell Agent Orange and DDT and that it left a residue as it killed plants and bugs.  None of the Veteran's military personnel records reflect secret or Special Operations assignments exposing the Veteran to an herbicide agent. 

The Veteran has also stated that according to his research, all the bases in Thailand were cleared with Agent Orange and that during Monsoon season, the chemical washed into the ground.  He contends that his job as a "rigger" put him on the base "perimeter all the time", and that he was aware that dolphins were dying from Agent Orange exposure. 

The Veteran's military personnel records reflect that he served at Nakhom Phanom Air Base from 1968 to 1969; thus, he had service on a base and during a time for which presumptive exposure would be found if he had the requisite type of duty.  The Board finds that the Veteran did not have duties which would warrant presumptive exposure to an herbicide agent.  

A performance report for the period June 1968 to June 1969 reflects that the Veteran was an assistant noncommissioned officer in charge of the Fabric and Rubber Products Shop while assigned to the 56th Field Maintenance Squadron.  His duties were noted as follows: "Inspects fabric leather and rubber goods. [F]abricates canvas and leather equipment covers.  Dopes aircraft fabric control surfaces.  Performs preventive maintenance on shop equipment. Conducts on the job training."  It was further noted that his duties included re-upholstering vehicles, and that he was helpful to the parachute shop on a voluntary basis.  In essence, the Veteran's duties involved working with fabrics or materials; they did not involve working on the perimeter of the air base.  

The Veteran has not been shown by competent credible evidence to have served as a security policeman, security patrol dog handler, member of a security police squadron, or to have otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), evidence of daily work duties, performance evaluations, or other credible evidence. 

VA has acknowledged that there was significant use of herbicides on the fenced-in perimeters of military bases Thailand.  However, the preponderance of the evidence is against a finding that the Veteran's duties were "near" the perimeter similar to a security policeman or dog handler.  The Veteran has stated that he worked on a flight line; however, his evaluation report does not provide support that he would have worked in a situation which would likely involve contact with an herbicide agent. 

As noted above, according to the M21-1, presumptive service connection is warranted for U.S. Air Force veterans who served at certain bases in Thailand, to include Nakhom Phanum Air Base, if they had duties as a policeman, as patrol dog handler, in a security police squadron, or "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."  

In providing for presumption service connection based on service in Thailand, VA specifically did not extend the presumption to all service-members who served there (e.g. traveled through the gates to enter the base, or worked in view of the perimeter), but instead found it should be provided to those members whose duties actually placed them on the perimeter where they would come in contact with sprayed areas; the M21-1 provides examples of such service.  Although the term "near" is not defined, the Board, based on the M21-1 examples of covered duties, finds that it is meant to convey duties which would require routine, extensive, frequent, or prolonged, presence on the edge of the base (e.g. the fence line) where spraying was used to control vegetation, as suggested by the "evidence of daily work duties."  The Board has considered the Veteran's reports of working on a flight line and the more probative military records which reflect that he generally worked in a shop.  The Board finds that the Veteran's service does not equate with work near the base perimeter as contemplated by the M21-1.  The military personnel records do not show that the Veteran's daily duties, or nearly so, required him to be on the base perimeter itself.  (He also contends that he went out the main gate most nights to go downtown and would wait at least 45 minutes for the bus; however, this is not the type of presence which is contemplated by VA when considering exposure to an herbicide agent as the Board finds that it did not involve extensive presence in an area which has been sprayed to control vegetation (i.e. walking through spayed fields, jungle, woods, etc.)).

Moreover, although the Veteran has stated that he witnessed an herbicide agent being sprayed, he has not been shown to be competent to identify herbicides, including those (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) for which presumptions of service connection may apply. 38 C.F.R. § 3.307 (a)(6); the Board finds that a lay person is not competent to make such an assessment.  With regard to his contention as to DDT and a mosquito repellant being used, he has not been shown to be competent to state that those chemicals were actually used and/or the chemical nature of them.  According to the M21-1MR at IV.ii.2.C.10.r, the applicable Department of Defense (DoD) list indicates only that limited testing of tactical herbicides was conducted in Thailand from April 2, 1964 through September 8, 1964, more than four years before the Veteran's service there.  In addition, M21-1MR reflects an indication that there was the sporadic use of non-tactical (commercial) herbicides within fenced perimeters in some areas of Thailand.  However, as noted above, the Veteran's MOS is not one which regularly had contact with the base perimeter.

In support of his contentions, the Veteran has submitted an article entitled "The Town of Nakhon Phanom" which notes that many service members took the bus into the village of Nakhon Phanom because it was cheaper than a taxi; it was noted that the trip into town was along a paved two lane road with some dwellings and farms along the route.  Further, it was noted that much of the farming was rice, that there were wooded areas, and that there were clusters of houses.  The article discusses the Mekong River which would flood at times.  The article does not support a finding that the Veteran was exposed to an herbicide agent.  To the contrary, it is against a finding that herbicides were used as it notes rice growing, farm land, wooded areas, and a beautiful park.  

The Veteran has also submitted an article entitled "Mekong dolphins 'almost extinct' from "One-Minute World News".  The article discusses deaths of dolphins since 2003, that the Mekong river flows from China through Laos, Cambodia, Thailand, and Vietnam, and that high levels of mercury, pesticides such as DDT and environmental contaminants such as PCBs were found in dead dolphin calves.  The article does not support a finding that the Veteran, who served in Thailand in 1968 and 1969, more than four decades earlier, was exposed to these contaminants and that such containments as likely as not caused his disabilities.

Moreover, the maps and photographs, and articles, to include "A 'Naked Phanny' (Nakhon Phanom) Memoir" submitted by the Veteran do not support his assertion.  The Veteran's assertion that the Mekong River as it flows through Thailand is a "brown water" area which warrants service connection is also without merit as VA does not recognize in-land waterways in Thailand as "brown-water" areas for which presumptive exposure is warranted by virtue of service-members presence in country.  (Traditionally, "brown-water" areas are inland waterways in Vietnam for which presumptive exposure is warranted based on service member's presence on a specific ship or vessel.)

Finally, the Board notes that the Veteran's contentions that he was exposed to an herbicide agent by having his clothes washed in the river, or any other exposure through merely living in Thailand and eating he food and/or drinking the water lacks sufficient probative value.  Such aspects of service do not warrant a presumptive exposure finding, and the Veteran has not provided competent credible evidence that he was exposed to an herbicide agent.  


C-123

The Board next addresses the Veteran's contention that he was exposed to an herbicide agent from working on a C-123.  As noted above, to warrant presumptive exposure based on contact with a C-123, a veteran must have had duties at one of the specific listed places and also have had a duty which entailed that he or she regularly and repeatedly operated, maintained or served onboard C-123 aircraft.  The Board finds that the Veteran does not meet this requirement. 

The Veteran's DD 214s reflect his MOS was as a fabric rubber/leather repairman and/or technician (1965 -1973), fabrication and parachute supervisor (1973-1977), with the addition of an MOS of bioenvironmental engineering technician sometime between 1981 to 1985.

Effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era. 

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.

For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code (AFSC) indicating duties as a flight, ground maintenance, or medical crew member of such aircraft. 38 C.F.R. § 3.307 (a)(6)(v).

A review of the Federal Register reveals that some C-123s were used to actually spray herbicide in Vietnam. 80 Fed. Reg. 35,246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307 (a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era.  

The affected reserve units and dates of service for affected crew members were assigned to Pittsburgh International Airport, Pennsylvania (1972-1982), Westover Air Force Base and Hanscom Field Air Force Base, Massachusetts (1972-1982), and Lockbourne/Rickenbacker Air Force Base, Ohio (1969-1986).  The affected active duty units and dates of service for affected crew members were as follows: Hurlburt Auxiliary field, Eglin Air Force Base, Florida (1970-1973), Langley Air Force Base, Virginia (1962-1963, 1970-1973), Luke Air Force Base, Arizona (1970-1973), Tainan Air Field, Taiwan (1969-1970), Howard Air Force Base, Panama (1970-1973), Osan Air Base, South Korea (1970-1973), and Clark Air Force Base, Philippines (1969-1970).  

VA has published a list of specialty codes for military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  Those codes are for enlisted personnel are as flight engineer/aircraft loadmaster (1130-1149) , aircrew life support specialist (1220-1229), and aircraft maintenance specialist/flight technicians (4314-4359). See  http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf. 

The Veteran does not have service at a place listed above, with a unit listed by VA as having possible exposure, and with a specialty code listed above.  (The RO also considered his service at Davis-Monthan Air Base but the Board notes that there is no showing by competent evidence of duties which would have entailed working on a C-123 at that location; he was assigned to a hospital unit ensuring evaluation and support of maintenance shops, activities, and facilities to ensure a healthy work environment).  Thus, he is not presumed to have been exposed to an herbicide agent.  His statements as to any such exposure lack probative value based on his lack of showing of competency to identify an herbicide agent, his MOSs in service, and his places of service. 

The most probative evidence of record is against a finding that the Veteran had exposure to an herbicide agent in service.  Not only is he not entitled to presumptive exposure but there is no competent credible evidence of exposure to an herbicide agent or dioxin.

Non-herbicide exposure incurrence - Prostate Cancer

Next the Board has considered whether service connection is warranted on a non-presumptive basis, but finds that it is not.

The Veteran's STRs are negative for complaints of, treatment for, or diagnosis of prostate cancer.  To the contrary, a March 1981 Report of Medical Examination for periodic purposes reflects his prostate was normal.

Records in 2007 reflect prostate cancer (e.g. July, September, and November 2007 private records).  A January 2008 St Rose Dominican Hospitals record reflects a diagnosis of prostate cancer.  

The earliest clinical evidence of prostate cancer is not for more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent credible evidence of record that the Veteran's prostate cancer is causally related to, or aggravated by, active service.  Any opinion based on the Veteran's unsupported history of herbicide exposure lacks probative value.

The Board, upon review of the Veteran's military personnel record, has also considered whether the Veteran's prostate cancer may be due to ionizing radiation.  The Veteran's military personnel records reflect that while assigned to USAF Hospital Davis-Montham, his duties included "perform[ed] surveys of facilities, equipment, materials, and operations for ionizing and nonionizing radiation."  

Under 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or dosage, and the claim forwarded to the Under Secretary for Benefits.  

Although prostate cancer is a radiogenic disease, and in the Veteran's case, it became manifest after service and was manifested to a compensable degree, he has not contended that it is a result of ionizing radiation.  Moreover, and most importantly, his AF Forms 1527 History of Occupational Exposure to Ionizing Radiation reflect that the Veteran had 0.0 for levels of skin dose, and 0.0 gramma and x-ray exposure.  His total exposure was 0.0.  Thus, there is no competent credible evidence that his prostate cancer may be due to exposure to ionizing radiation and further development is not warranted.  

Non-herbicide exposure incurrence - Diabetes

With regard to diabetes, the Veteran's STRs are negative for complaints of, treatment for, or diagnosis of diabetes.  To the contrary the records reflect glucose levels within normal ranges and a denial of diabetes (e.g. see March 1973, May 1977, March 1981, and February 1985 Reports of Medical examination, July 1983 AF Form 696 for dental purposes, and January 1982/1983 record.)  His February 1985 Report of Medical History elaboration reflects that he denied a personal history of diabetes.

The earliest clinical evidence of such is not for more than a decade after separation from service.  VA clinical records reflect that the Veteran reported an onset date of diabetes in 1995 (see September 2011 Agent Orange Program Note).

There is no competent credible evidence of record that the Veteran's diabetes is causally related to, or aggravated by, active service.  Any opinion based on the Veteran's unsupported history of herbicide exposure lacks probative value.

Erectile Dysfunction

The Veteran's STRs are negative for erectile dysfunction.  Post service clinical records reflect that the Veteran reported poor erectile function prior to his prostate surgery in January 2008.  September and November 2007 records reflect that he had no erectile function or "extremely poor erectile function."

VA clinical records reflect that the Veteran reported an onset of depression in 2005 and that he noticed feeling depressed often since age 60 when he was having erectile dysfunction.  The Veteran was born in 1946; thus, he achieved the age of 60 in 2006, more than two decades after separation from service.  The record is negative for complaints of erectile dysfunction since service.

The Veteran is in receipt of service connection for mild degenerative changes of the mid and upper dorsal spine, status post fracture of posterior malleolus and sprain of the right ankle, duodenitis, onychomycosis with recurrent tinea pedia of the feet, dyshidrosis, pigmented purpura eruption of the right ankle.  There is not competent credible evidence of record that the Veteran's erectile dysfunction is causally related to, or aggravated by, service or a service-connected disability.  

Bladder disability

Private clinical records reflect that the Veteran was counseled at length of the risk for bladder problems related to his treatment for prostate cancer in 2008.  VA clinical records reflect that the Veteran had a prostatectomy in 2008 and reported urinary incontinence, and using absorbent pads.  

His February 1985 Report of Medical History for retirement purposes reflects that he reported that he had previously had or then had frequent or painful urination.  However, the elaboration reflects that he actually had "very infrequent burning with urination, last occurred in Jan 1985, probably secondary to dehydration, no treatment sought, NCNS."  Thus, in 1985, his urination was not reported to be frequent, leaking, or requiring use of pads, but was infrequent burning likely due to dehydration.  There are no further complaints until more than two decades later, after prostate surgery, when he reported frequency of urination and the need to wear absorbent pads.  There is no competent credible evidence that the Veteran's current urinary problems are casually related to, or aggravated by, service or a service-connected disability. 

Acquired Psychiatric Disability

The Veteran contends that his depression is secondary to his prostate cancer (see July 2012 VA Form 21-4138).  As he is not in receipt of service connection for prostate cancer, service connection for a disability secondary to prostate cancer is not warranted. 

The Veteran's STRs are negative for complaints of, or treatment for an acquired psychiatric disability with the exception of his February 1985 Report of Medical History for retirement purposes which reflects that he reported that he had previously had or then had depression or excessive worry.  The elaboration reflects "[o]ccasional depression over events no specific dates or specific problems recalled by examinee, NCNS."

There are no post-service records of an acquired psychiatric disability until more than a decade after separation from service, and no probative evidence that the Veteran had an acquired psychiatric disability continuing since service.  Moreover, and importantly, the Veteran has not contended such.  He contends that he has an acquired psychiatric disability secondary to a nonservice-connected disability which began more than a decade after separation from service. 

VA clinical records reflect that the Veteran reported an onset of current depression in 2005 and that he noticed feeling depressed often since age 60 when he was having erectile dysfunction.  The Veteran was born in 1946; thus, he achieved the age of 60 in 2006, more ten years after separation from service.  As the Veteran is not in receipt of service connection for erectile dysfunction, his depression secondary to it does not warranted service-connection.  In addition, the Veteran has reported depression secondary to prostate cancer; again, as he is not in receipt of service connection for prostate cancer, service connection for a disability secondary to such is not warranted. 

There is no competent credible evidence that the Veteran has an acquired psychiatric disability casually related to, or aggravated by, service or a service-connected disability. 

Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy is secondary to his diabetes mellitus.  As he is not in receipt of service connection for diabetes, service connection for a disability secondary to prostate cancer is not warranted. 

The Veteran's STRs are also negative for complaints of numbness or tingling of any limbs and he actually denied such in service (e.g. February 1980 STR questionnaire.)  In addition, there is no competent credible evidence of peripheral neuropathy in the decade after separation from service.

There is no competent credible evidence that the Veteran has peripheral neuropathy casually related to, or aggravated by, service or a service-connected disability.

Conclusion of all claimed disabilities

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides, ionizing radiation, cancer, and diseases secondary to other diseases.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The diseases noted above did not manifest during service or within a decade after separation from service.  Any contention as to continuity of symptoms since service lack probative value based on the STRs and clinical records closer in time to service, which the Board finds are more probative than statements made years later and for compensation purposes.

The Board acknowledges that the Veteran is competent to describe symptoms such as depression, frequent urination, numbness, tingling, and erectile dysfunction even if those symptoms are not recorded during service.  However, in the present case, the evidence does not reflect chronic symptoms in service or continuity of symptom since service.  Any statement by the Veteran as to continuity since service lacks probative value as he has reported much later onset dates.  Notably, he has asserted that his depression, peripheral neuropathy, and bladder disability are secondary to diseases which did not manifest until more than a decade after service.  

The most probative evidence is against a finding that service connection is warranted for any of the claimed disabilities.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 
 

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer; the claim is reopened and the appeal is allowed to this extent.  Entitlement to service connection for prostate cancer is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus; the claim is reopened and the appeal is allowed to this extent.  Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer and/or diabetes mellitus is denied.

Entitlement to service connection for a bladder disability, to include as secondary to prostate cancer and/or diabetes mellitus is denied.

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to prostate cancer and/or diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy, to include as secondary to prostate cancer and/or diabetes mellitus is denied.





______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


